Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 and 4-8 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by NPL ref. - Palaniappan et al. (Pala) Intelligent Heart Disease Prediction System…, 2008, IEEE, pgs. 108-115.
2. (New) A non-transitory processor-readable medium storing code representing instructions to cause a processor to:
receive input data including at least one of historical supervised patient data or sensor data; (see the data specified in the abstract and in the last para. of sect. 1 (entitled ‘Motivation’)
generate a queryable repository of autonomous application software units based on the input data; (the preoperative predictors in the first para. of sect. 2 are part of the queryable repository and a query language is specified in sect. 5, para. 2.)
identify a first subset of autonomous application software units from the queryable repository of autonomous application software units based on a predefined healthcare objective; (the classifications in the third para. of sect. 4 provides for the various subsets. See also the classification matrix of sect. 5.3 and the subsets used to form the various hypothesis in the first para. of sect. 5.)
cause execution of the first subset of autonomous application software units from the queryable repository of autonomous application software units; (the exploration and modeling features of paras. 1-3 of sect. 4 provides for the execution feature)
generate a prediction associated with the predefined healthcare objective based on the execution of the first subset of autonomous application software units from the queryable repository of autonomous application software units; (the prediction feature is indicated in sect. 4, para. 3)
analyze a performance of the first subset of autonomous application software units, based on the prediction and using at least one machine learning algorithm; and (paras. 5 and 6 of sect. 4 provides for analyzing performance by “learning from the evidence” (para. 5) and being “utilized when other techniques are unsatisfactory” (para. 6))
identify a second subset of autonomous application software units from the queryable repository of autonomous application software units, the second subset of autonomous application software units different from the first subset of autonomous application software units, in response to the performance failing to achieve a predefined threshold. (this feature is inherent via the 6th para. of sect. 4 in which the threshold is provided for in determining when other techniques are unsatisfactory. See also the various subsets indicated above.)
4. (New) The non-transitory processor-readable medium of claim 2, wherein the code further represents instructions to cause the processor to send a signal to cause display of representations of the autonomous application software units from the repository of autonomous application software units, the instructions to identify the first subset of autonomous application software units from the queryable repository of autonomous application software units including instructions instructions to identify the first subset of autonomous application software units based on a user selection of a subset of the representations of the autonomous application software units from the repository of autonomous application software units. (the user selection feature is based on the (decision support feature, i.e. user selection) in the first para. of sect. 6)
5. (New) The non-transitory processor-readable medium of claim 2, wherein the performance of the first subset of autonomous application software units is indicative of a suitability of the first subset of autonomous application software units to the healthcare objective. (see the response to the last feature of claim 2 above in which the performance suitability feature is provided for via the feature of determining whether the results are satisfactory)
6. (New) The non-transitory processor-readable medium of claim 2, wherein the instructions to analyze the performance of the first subset of autonomous application software units include instructions to analyze the performance of the first subset of autonomous application software units based on a real-time cognitive analysis implemented by the at least one machine learning algorithm. (the output of the query module in fig. 6 in view of the evaluation of mining goals of sect. 5.4 is considered to provide for the real-time feature to assist the doctor with patient’s diagnosis.)
7. (New) The non-transitory processor-readable medium of claim 2, wherein the repository of autonomous application software units is queryable using a search algorithm that includes at least one of a classification search or a distance vector. (the classification feature listed above in claim 2 along with the classification matrix in the first two paras. of sect. 7 provides for the feature of “answering complex queries” provides for this feature.)
8. (New) The non-transitory processor-readable medium of claim 2, wherein the code further represents instructions to cause the processor to categorize a patient using at least one of the first subset of autonomous application software units or the second subset of autonomous application software units. (see again the various subsets specified in the rejection of claim 2 above.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the standard feature known in the art before the time of the invention of accessing data remotely via a mobile device. Official Notice is taken that it would have been obvious to a person having ordinary skills in the art before the time of the invention to access data that is required at a remote location (for example, another hospital) via a mobile device when it is not available locally.
3. (New) The non-transitory processor-readable medium of claim 2, wherein the code further represents instructions to cause the processor to:
receive, from a mobile compute device, a signal representing a user indication of at least one symptom. (sect. 5.1 provides for user ID and symptom, specifically the last para. including fig. 1. The reference does not specify that the information is provided via a mobile device. However, it would have been obvious to a person having ordinary skills in the art before the time of the invention to utilize a mobile device when the data used for comparison of the patient’s symptoms is not stored locally (for ex. Data (as in the example) from the Cleveland Heart disease database is used (1st para. of page 110) and the patient is in New York, California or Texas, etc. or another hospital in the same city (deployed to various hospitals via sect. 6).)
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reconfiguration of a sensor based on the first or second subset of autonomous application software units is not taught by the closest prior art reference of record.
Claims 10-21 are allowed. The autonomous application software units in claims 10-13 and the various functions linked to them are not taught by the closest prior art reference of record. In claims 14-21, the autonomous solution units and the various functions linked to them are not taught by the closest prior art reference of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193